DETAILED ACTION
Status of Claims:
Claims 39-42 and 44-47 are pending.
Claims 39-41, 46, and 49 are amended.
Claims 55-57 are new.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 9/23/2022 have been fully considered but they are not persuasive. The applicant argues that Lansdorp does not contemplate the benefits of laminar flow. This argument is not persuasive because the claims are directed to an “assembly” (device), not a method. Laminar flow is a method limitation and as the flow in Lansdorp could be adjusted it can be laminar. The applicant argues that the flow rates in Lansdorp appear ill-suited for arterial or venous flow rates. It is noted that this is not a limitation required by claim 39 and further that Lansdorp teaches a flow rate within what the applicant’s specification describes as the claimed range. Lansdorp teaches a flow rate of 1.0 to 2.0 cm/min and a diameter of 2 inches (see col.  13 lines 6-46) which is equivalent to a volumetric flow rate of approximately 81 to 162 ml/min. The applicant argues that Lansdorp does not teach that blood bore magnetic targets are captured in one or more regions having the high magnetic field. This argument is not persuasive because that conjugates (blood born targets) are captured by the high gradient (see col. 9 lines 61-66). The applicant argues that Lansdorp does not teach the magnetic field direction as claimed. This argument is not persuasive because Lansdorp explicitly teaches that magnetic field is perpendicular to the meshes as claimed (see col. 9 lines 52-60). The applicant argues that Lansdorp does not teach a removable filter housing.  This argument is not persuasive because Lansdorp teaches that he ports are threaded for attachment; therefore the housing is removable (see col. 6 lines 26-28).
The applicant has not addressed the rejection over Christensen in view of Kronick.
The double patenting rejection is withdrawn in view of the terminal disclaimer. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 53, 56, and 57 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 53 states “the first inner surface opposite the second inner surface, wherein the surface area of the first inner surface is greater than the surface area of the second inner surface” and claim 56 states “the first inner surface opposing the second inner surface, wherein the surface area of the fist inner surface is larger than the surface area of the second inner surface”. There is no support in the originally filed disclosure of opposite or opposing surfaces having different surface areas. There is only support for a pair of surfaces (top and bottom) having a surface area larger than the other surfaces. Claim 57 is rejected as it depends from claim 56.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 40, 56 and 57 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claims 40 and 56:
	Claim 40 states “the one or more flow rates are commensurate with both a rate of flow of blood to and a rate of flow from a human artery or vein” and claim 56 states “one or more flow rates are selected from rates of flow of blood to and rates of flow from a human artery or vein.” These limitations render the claims indefinite because it is not clear what flow rates would fall within this limitation. The specification provides a range of flow rates that corresponds to this value within acceptable safety limits. However as it would be possible to remove and return blood at any flow rate the range for this value cannot be determined. 
Claim 57 is rejected as it depends from an indefinite claim. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 39-42, 45-49, and 53-55 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lansdorp et al (USPN 5,514,340).

Regarding Claim 39:
	Lansdorp teaches the magnetic hemofilter assembly comprising: a first magnet solenoid magnet) (see col. 7 lines 29-50); a removable (connectable with threaded ports) (see col. 6 lines 26-28)filter housing (housing 2), the filter housing defining an input port (inlet element 4), and output port (outlet element 6), and one or more volumes (chamber 14) within the filter housing (see col. 5 lines 45-65), the input port configured to receive blood (filer is for blood) (see col. 1 line 16) at one or more flowrates; and a stack of a plurality of meshes (layers of magnetic meshes), wherein the plurality of meshes comprises a first mesh, each of the plurality of meshes comprises a plurality of wires (interwoven wires), the stack of a plurality of meshes disposed within the filter housing, the first mesh in fluid communication with the input port, the plurality of wires comprising a magnetizable material (see col. 6 lines 35-45, fig, 1); wherein the first magnet produces a magnetic field that is substantially perpendicular to the stack of a plurality of meshes (see col. 9 lines 52-60) and sufficiently strong to induce a magnetic field in the magnetizable material such that a high magnetic field gradient is generated in one or more regions near a surface of each wire of the plurality of wires, wherein blood-borne magnetic targets are captured in one or more regions having the high magnetic field gradient (conjugates are retained by the high gradient (see col. 9 lines 61-66).

Regarding Claim 40:
	Lansdorp teaches the hemofilter assembly of claim 39 wherein, in response to one or more flow rates in which the direction of flow is parallel to a direction of a magnetizing field, the one or more regions define quiescent capture zones configured to capture magnetically-labeled biomolecules (material is captured and the same structure as claimed is disclosed by the prior art, therefore the same quiescent capture zones will be defined) (see col. 9 lines 61-66), wherein the one or more flow rates are commensurate with both a rate of flow of blood to and a rate of flow from a human artery or vein (teaches a flow rate of 1.0 to 2.0 cm/min and a diameter of 2 inches (see col.  13 lines 6-46) which is equivalent to a volumetric flow rate of approximately 81 to 162 ml/min).

Regarding Claim 41:
	Lansdorp teaches the hemofilter assembly of claim 39 wherein the stack of a plurality of meshes is arranged relative to the one or more volumes (stack of meshes are arranged in the volume) (see col., 6 lines 35-67) to define a laminar flow pathway through at least one of the one or more volumes, wherein blood flow through the stack is laminar when flowed at the one or more flow rates. Lansdorp does not explciitly refer to a laminar flow path, however laminar flow is a method limitation. As the claims are directed to an assembly (apparatuses) method limitations only add patentable weight to the extent that the prior art device must be capable of the same function. As fluid can flow through the volume of Lansdorp under different flow conditions (see figs. 3A-4F) a laminar flow pathway can be defined. 

Regarding Claim 42:
	Lansdorp teaches the hemofilter assembly of claim 39 wherein the first magnet is arranged to create an inhomogeneous magnetic field near one or more wires of the plurality of wires. Lansdorp does not explicitly teach an inhomogeneous magnetic field, however Lansdorp teaches a filter mesh as disclosed by the applicant (see fig, 2). As the structure is the same as claimed there will inherently be an inhomogeneous magnetic field near one or more of the plurality of wires.  Regarding product and apparatus claims, when the structure recited in the
reference is substantially identical to that of the claims, claimed properties or functions
are presumed to be inherent. The Courts have held that it is well settled that where there
is a reason to believe that a functional characteristic would be inherent in the prior art, the
burden of proof then shifts to the applicant to provide objective evidence to the contrary
(see In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed.
Cir. 1997), MPEP § 2112.01, I.).

Regarding Claim 45:
	Lansdorp teaches the hemofilter assembly of claim 39 wherein the first mesh defines a weave of the plurality of wires, wherein the weave is configured such that areas of substantially maximum magnetic retarding forces overlap with areas of substantially minimum viscoelastic drag forces. Lansdorp does not explicitly teach the magnetic retarding force of viscoelastic drag force, however Lansdorp teaches a filter mesh as disclosed by the applicant (see fig, 2). As the structure is the same as claimed there will inherently be an inhomogeneous magnetic field near one or more of the plurality of wires.  Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary (see In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed.
Cir. 1997), MPEP § 2112.01, I.).

Regarding Claim 46:
	Lansdorp teaches the hemofilter assembly of claim 39 wherein the plurality of meshes are arranged such that blood passing therethrough separates into one or more laminar flows that divide and recombine as the one or more laminar flows move through one or more of the plurality of meshes, wherein blood flow through the stack is laminar when flowed at the one or more flow rates. The mesh is made of woven wires; therefore, the blood will separate as it passed through the mesh (see col. 6 lines 35-38). Lansdorp does not explicitly refer to laminar flow, however laminar flow is a method limitation. As the claims are directed to an assembly (apparatuses) method limitations only add patentable weight to the extent that the prior art device must be capable of the same function. As fluid can flow through the volume of Lansdorp under different flow conditions (see figs. 3A-4F) a laminar flow pathway can be defined. 

Regarding Claim 47:
	Lansdorp teaches the hemofilter assembly of claim 39 wherein the first mesh is selected such that the Reynolds number for blood passing through the stack is less than or of order 2300. Lansdorp does not explicitly refer to a Reynolds number, however the Reynolds number is a method limitation. As the claims are directed to an assembly (apparatuses) method limitations only add patentable weight to the extent that the prior art device must be capable of the same function. As fluid can flow through the volume of Lansdorp under different flow conditions (see figs. 3A-4F) a laminar flow pathway (Reynolds number less than 2300) can be defined. 

Regarding Claim 48:
	Lansdorp teaches the hemofilter assembly of claim 39 where arrangement of the plurality of meshes and size and shape of the one or more volumes are selected to avoid dead-spots with regard to blood flowing through the stack. Lansdorp does not explicitly teach the flow conditions within the filter. However, the occurrence of dead spots is a method limitation as it is dependent on the flow rate through the assembly.  As the claims are directed to an assembly (apparatuses) method limitations only add patentable weight to the extent that the prior art device must be capable of the same function. As fluid can flow through the volume of Lansdorp under different flow conditions (see figs. 3A-4F) the arrangement of meshes can avoid dead-spots. 

Regarding Claim 49:
	Lansdorp teaches the hemofilter assembly of claim 39 wherein in response to one or more flow rates, the stack defines one or more quiescent capture zones adjacent to one or more wire of one or more meshes of the plurality of meshes to retain one or more targets from blood flowing near one or more wires of the plurality of meshes (material is captured and the same structure as claimed is disclosed by the prior art, therefore the same quiescent capture zones will be defined) (see col. 9 lines 61-66).

Regarding Claim 54:
	Lansdorp teaches the hemofilter assembly of claim 39, wherein the housing defines a pair of surfaces (frusto conical chamber) having a larger surface area compared to other surfaces (entrance to inlet and exit from outlet elements) defined by the housing (see col. 6 lines 7-25), wherein blood entering the input port is diverted by the housing such that that the blood spreads over the larger surface area (see fig, 1).

Regarding Claim 55:
	Lansdorp teaches the hemofilter assembly of claim 39, wherein the input port is configured to receive blood at one or more flow rates selected from rates of flow of blood to and from a human artery or vein (teaches a flow rate of 1.0 to 2.0 cm/min and a diameter of 2 inches (see col.  13 lines 6-46) which is equivalent to a volumetric flow rate of approximately 81 to 162 ml/min).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lansdorp et al (USPN 5,514,340).

Regarding Claim 44:
	Lansdorp teaches the hemofilter assembly of claim 39.
	Lansdorp does not disclose wherein a size of the input port, a size of the output port, and size of the one or more volumes are selected to support a flow rate between the input port and the output port that ranges from about 40 ml/min to about 400 ml/min. However, the size of an article is not a matter of invention (see In re Rose, 105 USPQ 237 (CCPA 1955), MPEP § 2144.04). Therefore, it would have been obvious to one skilled in the art to adjust the size of the input port, output port, and one or more volumes to support a flow rate from about 40 ml/min to about 400 ml/min. 

Claim 39, 42, 50, and 52 is/are rejected under 35 U.S.C. 103 as being unpatentable over Christensen (USPN 4,769,130) in view of Kronick (USPN 4,375,407).

Regarding Claim 39:
	Christensen teaches the magnetic assembly comprising: a first magnet (first magnet and second magnet in pair) (see col. 3 lines 24-25); a filter housing (separation chamber), the filter housing defining an input port (fluid inlet), and output port (fluid outlet), and one or more volumes within the filter housing (separation chamber) (see col. 3 lines 16-25); and a stack of a plurality of meshes (steel wool disposed mainly in plans), wherein the plurality of meshes comprises a first mesh, the each mesh of the plurality of meshes comprising a plurality of wires, the stack of a plurality of meshes disposed within the filter housing, the first mesh in fluid communication with the input port, the plurality of wires comprising a magnetizable material (see col. 4 lines 9-14); wherein the first magnet produces a magnetic field that is substantially perpendicular (transverse) to the stack of a plurality of meshes (see col. 4 lines 9-14)  and sufficiently strong to induce a magnetic field in the magnetizable material such that a high magnetic field gradient is generated in one or more regions near a surface of each wire of the plurality of wires, wherein magnetic targets are captured in one or more regions having the high magnetic field gradient (see col. 3 lines 16-19).
	Christensen does not teach that the separator is a hemofilter and the input port is configured to receive blood, or explicitly teach that the filter housing is removable. However, The Courts have held that making known elements separable is within the skill of
a person of ordinary skill in the art. See In re Dulberg, 129 USPQ 348 (CCPA 1961) (see
MPEP § 2144.04). Therefore, it would have been obvious to one skilled in the art to make the filter housing removable
	Kronick teaches a high gradient magnetic separator device (se col. 1 lines 8-9) with an input port configured to receive blood (biological entities, white blood cells) (see col. 3 lines 56-60).
	Christensen and Kronick are analogous invention in the art of high gradient magnetic separators. It would have been obvious to one skilled in the art before the effective filing date of the invention to configure the input port of Christensen to receive blood, as disclosed by Kronick, because through routine experimentation one skilled in the art would have found appropriate materials to filter with a known filtration device. Applying a known technique to a known device (method or product) ready for improvement to yield predictable results is likely to be obvious (see KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007), MPEP § 2143, D.).

Regarding Claim 42:
	Christensen, as previously modified, teaches the hemofilter assembly of claim 39 wherein the first magnet is arranged to create an inhomogeneous magnetic field (high local gradients) near one or more wires of the plurality of wires (see Christensen col. 6 lines 30-33).

Regarding Claim 50:
	Christensen, as previously modified, teaches the hemofilter assembly of claim 39 wherein the first magnet is one of a plurality or pair of magnets (pair of magnets) (see col. 6 lines 11-17).

Regarding Claim 52:
	Christensen, as previously modified, teaches the e hemofilter assembly of claim 39 further comprising a second magnet, wherein the first magnet and the second magnet are arranged on opposing sides of the filter housing (see Christensen col. 6 lines 11-17, figs. 1-3).

Claim 51 is/are rejected under 35 U.S.C. 103 as being unpatentable over Christensen (USPN 4,769,130) in view of Kronick (USPN 4,375,407) as applied to claim 39, and further in view of Rupp (USPN 4,544,482).

Regarding Claim 51:
	Christensen, as previously modified, teaches the hemofilter assembly of claim 39.
	Christensen is silent as to the aperture spacing in the first mesh.
	Rupp teaches a magnetic separation device wherein the aperture spacing in the first mesh ranges from about 10 to about 1000 microns (mesh widths of about 100 and 0.2 mm) (see col. 5 lines 35-39).
	Christensen, Kronick, and Rupp are analogous inventions in the art of high gradient magnetic separation. It would have been obvious to one skilled in the art to replace the magnetic mesh of Christensen with the magnetic mesh of Rupp, having an aperture spacing range from about 10 to 1000 microns because it is the simple substitution of one known magnetic mesh used for separation with another known magnetic mesh used for separation, obviously relisting in the removal of magnetic particles from fluid, with an expectation of success. The simple substitution of one known element for another is likely to be obvious
when predictable results are achieved (see KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007), MPEP § 2143, B.).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAIRE A NORRIS whose telephone number is (571)272-5133. The examiner can normally be reached M-Th 7:30-5 F: 8-12.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CLAIRE A NORRIS/Primary Examiner, Art Unit 1778                                                                                                                                                                                                        10/11/2022